PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LOPEZ LOPEZ et al.
Application No. 16/306,328
Filed: November 30, 2018
For: ELECTRICAL SWITCH

:
:
:	DECISION ON PETITION
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 02, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee and the inventor’s oath or declaration or substitute statement on or before November 24, 2020, as required by the
Corrected Notice of Allowance and Fee(s) Due  and the Notice Requiring inventor’s Oath or Declaration mailed August 24, 2020which set a period for reply of three months. . Accordingly, the application became abandoned on November 25, 2020. A Notice of Abandonment was mailed December 09, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1000 and previously filed (April 11, 2019) Oath/Declarations for inventors Xavier Francesc, David Lopez Lopez, Carlos Ferrer Martinez, and Jordi Arderiu Costas, (2) the petition fee of $2100; and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 




 
/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions